PER CURIAM
Petitioner appeals a judgment upholding a final order of the Driver and Motor Vehicle Services Branch of the Oregon Department of Transportation (DMV) retroactively-increasing the period of revocation of her driving privileges from five to eight years, pursuant to ORS 809.410(1). She argues that the statute violates state and federal constitutional prohibitions against ex post facto laws and double jeopardy, as well as the federal constitutional prohibition against bills of attainder. We have rejected each of those arguments in Mannelin v. DMV, 176 Or App 9, 31 P3d 438 (2001).
Petitioner also argues that the increase in the period of revocation violates her due process rights under the Fourteenth Amendment, because she was given only one week’s notice before the increase was imposed. Petitioner simply asserts the foregoing legal conclusion, however. She fails to explain why the notice was inadequate, much less why any inadequacy was of constitutional magnitude. We reject the argument without further discussion.
Affirmed.